DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or suggest a wavelength conversion element comprised of, in part, a substrate having a support surface configured to support the wavelength conversion layer; a first optical member having a first optical layer configured to transmit the first light and reflect the second light, the first optical layer facing the support surface; a second optical member having a second optical layer configured to reflect the second light, the second optical layer crossing the support surface and the first optical layer; and a third optical member having a third optical layer configured to reflect the second light, the third optical layer crossing the support surface and the first optical layer and facing the second optical layer, wherein an opening is formed by the substrate, the first optical member, the second optical member, and the third optical member, a first area of the light incident surface of the wavelength conversion layer is larger than a second area of a light incident area on which the first light is incident in the light incident surface, the second area of the light incident area is larger than a third area of the opening, and the second light is emitted from the opening. Claims 2-20 and 22 are allowed due to their dependency upon claim 1. 
Regarding claim 21, the prior art of record fails to teach or suggest a light source device comprised of, in part,  a substrate having a support surface configured to support the wavelength conversion layer, a first optical member having a first optical layer configured to transmit the first light and reflect the second light, the first optical layer facing the support surface, a second optical member having a second optical layer configured to reflect the second light, the second optical layer crossing the support surface and the first optical layer, and a third optical member having a third optical layer configured to reflect the second light, the third optical layer crossing the support surface and the first optical layer and facing the second optical layer, an opening is formed by the substrate, the first optical member, the second optical member, and the third optical member, a first area of the light incident surface of the wavelength conversion layer is larger than a second area of a light incident area on which the first light is incident in the light incident surface, the second area of the light incident area is larger than a third area of the opening, and the second light is emitted from the opening. Claim 23 is allowed due to its dependency upon claim 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875